             Case 1:20-cv-04270-AJN Document 1 Filed 06/04/20 Page 1 of 15



                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
BYRON BREEZE, JR.,
on behalf of himself and all others
similarly situated,

                 Plaintiff,                                       CASE NO.: 1:20-cv-4270

                 v.

3232 HOTEL LLC,
a New York limited liability company,

                  Defendant.
--------------------------------------------------------------x

                                                COMPLAINT

        Plaintiff, BYRON BREEZE, JR., (hereinafter “Plaintiff”), on behalf of himself and all

others similarly situated, sues Defendant, 3232 HOTEL LLC (hereinafter “Defendant”), a New

York limited liability company, for injunctive relief, attorneys’ fees, and litigation costs, including

but not limited to disbursements, court expenses, and other fees, pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA Accessibility Guidelines, 28

C.F.R. Part 36 (hereinafter “ADAAG”), and for injunctive relief and damages, pursuant to the New

York State Human Rights Law, the New York City Human Rights Law, and alleges:

                                              INTRODUCTION

        1.       Defendant owns and/or operates that certain hotel known as HOTEL 32/32, located

at 32 E 32nd Street, New York, New York 10016 (the “Hotel”). Defendant owns and/or controls

and Hotel’s website, located at https://hotel3232nyc.com (the “Website”). The Hotel takes

reservations through the Website and provides information regarding available guestrooms and

Hotel amenities.
             Case 1:20-cv-04270-AJN Document 1 Filed 06/04/20 Page 2 of 15



        2.       As of March 15, 2012, Defendant was required to ensure that all of its reservation

systems, including its online reservation systems (a) identify and describe disabled accessible

features of the Hotel in detail; (b) identify and describe accessible features of ADA compliant

guest rooms in detail; (c) permit disabled individuals to independently assess whether the Hotel

and its available guestrooms meet their individual accessibility needs (by describing accessible

and inaccessible features); and (d) allow reservations to be taken for accessible guestrooms in the

same manner as for non-accessible guestrooms.1 Defendant has not complied. This lawsuit

follows.

                                     JURISDICTION AND VENUE

        3.       This Court has original subject matter jurisdiction over this action pursuant to 28

U.S.C., §§1331, 1343, as Plaintiff’s claims arise under 42 U.S.C. §12181. et seq., based upon the

enumerated violations of Title III of the Americans with Disabilities Act (see also, 28 U.S.C. §§

2201 and 2202).

        4.       This Court has personal jurisdiction over Defendant in this action. Defendant

transacts substantial business in this District through its Hotel, which is located in this District.

        5.       Venue lies in this District pursuant to 28 U.S.C. §1391(a)(2), because a substantial

part of the events or omissions giving rise to the claims here at issue occurred in this District;

specifically, Defendant and the Hotel are located this District.

        6.       Pursuant to 28 U.S.C.S. §1367(a), this Court has supplemental jurisdiction over

Plaintiff’s claims arising under New York State law.




1
  This is a non-exclusive list of requirements imposed by 28 C.F.R. §36.302(e)(l). These requirements apply not only
to the Website, but also to every online reservation system on which reservations can be made to stay at the Hotel,
including orbitz.com, travelocity.com, hotels.com, and others.

                                                         2
             Case 1:20-cv-04270-AJN Document 1 Filed 06/04/20 Page 3 of 15



                                                 PARTIES

        7.          Plaintiff, BYRON BREEZE, JR., was born without legs and without complete

hands, and uses a wheelchair for mobility. Plaintiff thus has a “qualified disability” as that term is

defined by the ADA and is physically disabled within the meaning of the laws of the State of New

York.

        8.          At all times material hereto, Plaintiff was and is over the age of 18 years, sui juris,

and was a longtime resident of Manhattan. Mr. Breeze recently relocated to the District of

Columbia but returns on a regular and continuing basis to the Southern District of New York for

purposes of employment, and to visit with friends and relatives. Mr. Breeze has a real and

continuing need for mandated accessibility information within online hotel reservation platforms

in this District.

        9.          Defendant is a New York limited liability company conducting business in the State

of New York and is the owner and/or operator of the Hotel, located within this District, and has

control over the content of the Website.

                                         CLASS ALLEGATIONS

    10. Plaintiff brings this class action on his own behalf, and as a class action, pursuant to Federal

        Rule of Civil Procedure 23, on behalf of a class of people defined as follows:

                    All disabled individuals who have been unable to obtain required
                    accessibility information online, or to independently secure an
                    online reservation for an accessible guestroom, by a failure to
                    comply with the ADA and ADAAG upon any online reservation
                    platform on which the Hotel is advertised, including the Website.

    11. Excluded from the Class is any person who is an executive, officer, employee, and/or

        director of the Defendant.




                                                      3
      Case 1:20-cv-04270-AJN Document 1 Filed 06/04/20 Page 4 of 15



12. The members of the Class are so numerous that joinder of all Class members is not

   practical. The precise size of the Class will be determined through discovery.

13. Plaintiff’s claims are typical of those of the entire Class. Plaintiff, along with every

   member of the Class, has suffered civil right violations because of Defendant’s continuing

   failure to comply with the ADA and ADAAG on its Website and/or other online

   reservation platforms.

14. Plaintiff can and will adequately protect the interests of all members of the Class and has

   retained competent counsel experienced in both ADA and class action litigation. Plaintiff

   has no interest that is contrary to the interest of the Class members in this case.

15. A class action is far superior to any other possible method for adjudicating this

   controversy. Each member of the Class is entitled to injunctive relief, as well as possible

   statutory damages under New York law.           The expense and burden associated with

   individual litigation of each claim held by each member of the Class would be

   extraordinarily inefficient for Defendant, members of the Class, and the courts.

16. Common questions of law and fact prevail with respect to all members of the Class and

   predominate over questions applicable solely to individual Class members. Among such

   common questions of law and fact is whether Defendant has violated Federal and New

   York State statutory obligations by failing to comply with the ADA, ADAAG, NYCHRL,

   and NYSHRL such that all physically disabled persons are afforded fair and equal access

   to any hotel owned or operated by Defendant, and their online reservation systems.

17. Plaintiff knows of no special or unique difficulties that would be encountered in the

   management of this litigation that might preclude its maintenance as a class action.




                                             4
          Case 1:20-cv-04270-AJN Document 1 Filed 06/04/20 Page 5 of 15



   18. The names and addresses of disabled individuals who have encountered non-compliance

       as set forth herein, and who have been excluded from full and equal access to required

       accessibility information regarding the Hotel is obtainable through traditional channels

       used to identify members of any class; notice of this case, informing members of the Class

       that this case exists and that he/she may be a member of the Class, can be delivered by U.S.

       or electronic mail, using techniques and in a form of notice similar to those customarily

       used in class action litigation, and can additionally be advertised by television, internet,

       radio, and other means of transmission that are likely to reach members of the Class.

                                 COUNT I
             VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

       19.     On July 26, 1990, Congress enacted the ADA, explaining that its purpose was to

provide a clear and comprehensive national mandate for the elimination of discrimination against

individuals with disabilities and to provide clear, strong, consistent, enforceable standards

addressing such discrimination, invoking the sweep of congressional authority in order to address

the major areas of discrimination faced day-to-day by people with disabilities to ensure that the

Federal government plays a central role in enforcing the standards set by the ADA. 42 U.S.C. §

12101(b)(l) - (4).

       20.     Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

Department of Justice, Office of the Attorney General (“DOJ”), published revised regulations for

Title III of the Americans With Disabilities Act of 1990. Public accommodations, including places

of lodging were required to conform to these revised regulations on or before March 15, 2012.

       21.     On March 15, 2012, the revised regulations implementing Title III of the ADA took

effect, imposing significant new obligations on inns, motels, hotels and other “places of lodging.”

28 C.F.R. §36.302(e)(l) provides that:

                                                5
           Case 1:20-cv-04270-AJN Document 1 Filed 06/04/20 Page 6 of 15



               Reservations made by places of lodging. A public accommodation
               that owns, leases (or leases to), or operates a place of lodging shall,
               with respect to reservations made by any means, including by
               telephone, in-person, or through a third party –

                      (i)     Modify its policies, practices, or procedures to
                              ensure that individuals with disabilities can make
                              reservations for accessible guest rooms during the
                              same hours and in the same manner as individuals
                              who do not need accessible rooms;

                      (ii)    Identify and describe accessible features in the hotels
                              and guest rooms offered through its reservations
                              service in enough detail to reasonably permit
                              individuals with disabilities to assess independently
                              whether a given hotel or guest room meets his or her
                              accessibility needs;

                      (iii)   Ensure that accessible guest rooms are held for use
                              by individuals with disabilities until all other guest
                              rooms of that type have been rented and the
                              accessible room requested is the only remaining
                              room of that type;

                      (iv)    Reserve, upon request, accessible guest rooms or
                              specific types of guest rooms and ensure that the
                              guest rooms requested are blocked and removed
                              from all reservations systems; and

                      (v)     Guarantee that the specific accessible guest room
                              reserved through its reservations service is held for
                              the reserving customer, regardless of whether a
                              specific room is held in response to reservations
                              made by others.

       22.     In promulgating the new requirements, the Department of Justice made clear that

individuals with disabilities should be able to reserve hotel rooms with the same efficiency,

immediacy, and convenience as those who do not need accessible guestrooms. 28 C.F.R. Part 36,

Appx. A.

       23.     Hotels (and motels) are required to identify and describe all accessible features in

the hotel and guestrooms; “[t]his requirement is essential to ensure individuals with disabilities

                                                 6
         Case 1:20-cv-04270-AJN Document 1 Filed 06/04/20 Page 7 of 15



receive information they need to benefit from the services offered by the place of lodging.” 28

C.F.R. Part 36, Appx. A. Moreover, “a public accommodation’s designation of a guestroom as

“accessible” does not ensure necessarily that the room complies with all of the 1991 Standards.”

28 C.F.R. Part 36, Appx. A. Labeling a guestroom as “accessible” or “ADA” is not sufficient.

       24.     In addition,

               hotel rooms that are in full compliance with current standards may
               differ, and individuals with disabilities must be able to ascertain
               which features – in new and existing facilities – are included in the
               hotel’s accessible guest rooms. For example, under certain
               circumstances, an accessible hotel bathroom may meet accessibility
               requirements with either a bathtub or a roll in shower. The presence
               or absence of particular accessible features such as these may mean
               the difference between a room that is usable by a particular person
               with a disability and one that is not.

28 C.F.R. Part 36, Appx. A. Accordingly, Defendant is required to set forth specific accessible

features and not merely recite that a guestroom is “accessible” or “ADA” or list accessibility

features that may (or may not) be offered within a particular room.

       25.     For hotels in buildings constructed after the effective date of the 1991 Standards, it

is sufficient to advise that the hotel itself is fully ADA compliant, and for each accessible

guestroom, to specify the room type, the type of accessible bathing facility in the room, and the

communications features in the room. 28 C.F.R. Part 36, Appx. A.

       26.     However, for hotels in buildings constructed prior to the 1991 Standards,

information about the hotel should include, at a minimum

               information about accessible entrances to the hotel, the path of travel
               to guest check-in and other essential services, and the accessible
               route to the accessible room or rooms. In addition to the room
               information described above, these hotels should provide
               information about important features that do not comply with the
               1991 Standards. For example, if the door to the “accessible” room
               or bathroom is narrower than required, this information should be



                                                 7
           Case 1:20-cv-04270-AJN Document 1 Filed 06/04/20 Page 8 of 15



                  included (e.g., door to guest room measures 30 inches clear).
                  [emphasis added].

28 C.F.R. Part 36, Appx. A.

         27.      The Hotel is a place of public accommodation that owns and/or leases and operates

a place of lodging pursuant to the ADA.

         28.      The Website, and all other online reservation platforms used by the Hotel, allow

reservations for the Hotel to be taken online. The Defendant has control over information provided

to the public about the Hotel through the Website and/or other online platforms.

         29.      Prior to filing this lawsuit, Plaintiff visited the Website to learn about accessible

features of the Hotel, and to independently assess whether the Hotel is accessible to him, and

whether he could independently reserve an accessible room at the Hotel, in the same manner as

those seeking to reserve non-accessible rooms. Upon his visit, Plaintiff discovered that the Website

does not comply with the ADA and ADAAG.

         30.      The Website homepage says nothing about the accessibility of the Hotel, the rooms

or the Hotel amenities. A page entitled rooms lists available guestrooms types but does not include

any accessible options. The book now functions do not include an option to search for ADA

accessible rooms. It is possible to view a more detailed description of available rooms on the

booking page; however, none of these more detailed descriptions includes any detailed description

of what ADA accessible features the rooms have, and instead contain general blanket statements.

There is no filter on the search page with options for accessible rooms or features.2




2
 Each of these pages of the Website (as they existed at the time of filing) has been saved, and while Plaintiff
encourages and demands that Defendant come into compliance with the ADA and ADAAG, Defendant is likewise
cautioned against deleting or destroying any version of the Website as it existed on the date of this filing, inasmuch
as the same may constitute evidence in this lawsuit. All changes and edits should be carefully saved, catalogued, and
produced.

                                                          8
          Case 1:20-cv-04270-AJN Document 1 Filed 06/04/20 Page 9 of 15



       31.      The Website also has insufficient accessibility information concerning common

areas and amenities. Likewise, the Website does not indicate that the Hotel is in full compliance

with all 1991 Standards, or, in the alternative:

             a. Whether the public entrance to the Hotel complies with the 1991 Standards, and if

                not, the ways in which it does not comply, so that Plaintiff and the Class can

                evaluate whether it is accessible to them;

             b. Whether the registration desk at the Hotel complies with the 1991 Standards, and

                if not, the ways in which it does not comply, so that Plaintiff and the Class can

                evaluate whether it is accessible to them;

             c. Whether restaurant, lounge or other food and beverage service areas at the Hotel

                comply with the 1991 Standards, and if not, the ways in which they do not comply,

                so that Plaintiff and the Class can evaluate whether they are accessible to them;

             d. Whether any parking facilities, lots, or other parking accommodations at the Hotel

                comply with the 1991 Standards, and if not, the ways in which they do not comply,

                so that Plaintiff and the Class can evaluate whether they are accessible to them;

             e. Whether the route from the public entrance to the registration desk is accessible in

                compliance with the 1991 Standards, and if not, the ways in which it does not

                comply, so that Plaintiff and the Class can evaluate whether it is accessible to them;

             f. Whether the route from the registration desk to the accessible rooms is accessible

                in compliance with the 1991 Standards, and if not, the ways in which it does not

                comply, so that Plaintiff and the Class can evaluate whether it is accessible to them;

             g. Whether the route from the public entrance to the restaurant, lounge or beverage or

                food service areas is accessible in compliance with the 1991 Standards, and if not,



                                                   9
         Case 1:20-cv-04270-AJN Document 1 Filed 06/04/20 Page 10 of 15



                the ways in which it does not comply, so that Plaintiff and the Class can evaluate

                whether it is accessible to them; and

             h. Whether the route from the accessible guestrooms to the restaurant, lounge or

                beverage or food service areas is accessible in compliance with the 1991 Standards,

                and if not, the ways in which it does not comply, so that Plaintiff and the Class can

                evaluate whether it is accessible to them.

       32.      This is not intended to be an exclusive list, and Plaintiff brings this action to

remediate all violations of the ADAAG found to exist upon the Website, and upon all online

reservation platforms used by the Hotel.

       33.      In addition to the list above, upon information and belief, Defendant may not

effectively (i) ensure that accessible guest rooms are held for use by individuals with disabilities

until all other guest rooms of that type have been rented and the accessible room requested is the

only remaining room of that type; (ii) reserve, upon request, accessible guest rooms or specific

types of guest rooms and ensure that the guest rooms requested are blocked and removed from all

reservations systems; or (iii) guarantee that the specific accessible guest room reserved through its

reservations service is held for the reserving customer, regardless of whether a specific room is

held in response to reservations made by others. Discovery is required on these issues.

       34.      Plaintiff will visit the Website again, and online reservation platforms controlled

by Defendant again, upon the Defendant’s compliance with the laws and regulations specified

herein, in order learn about the accessible (and inaccessible) features, learn about the accessible

(and inaccessible) features of guestrooms, assess the extent to which the hotels meets his specific

accessibility needs, and determine whether he can reserve an accessible guestroom.




                                                 10
         Case 1:20-cv-04270-AJN Document 1 Filed 06/04/20 Page 11 of 15



       35.      Defendant has discriminated against Plaintiff by denying full and equal access to

and enjoyment of the goods, services, facilities, privileges, advantages and accommodations

offered on the Websites, due to the continuing ADA and ADAAG violations as set forth above.

Defendant has had eight (8) years to bring the Website (and other online reservation platforms, as

applicable) into compliance with the ADAAG revisions, but has failed or refused to do so.

       36.      Modifying the Website (and other online reservation platforms, as applicable) to

comply with the ADA and ADAAG is accomplishable without undue burden or expense and is

readily achievable. But in any event, upon information and belief, the Website has been altered,

updated, and edited, after 2010, but not in a manner compliant with 2010 ADAAG standards.

       37.      Defendant will continue to discriminate against Plaintiff and all other disabled

individuals who access the Website (and other online reservation platforms, as applicable) unless

and until Defendant modifies the Website (and other online reservation platforms, as applicable)

to set forth all required information, as set forth above.

       38.      Plaintiff is without an adequate remedy at law and is suffering irreparable harm,

and Plaintiff reasonably anticipates that he will continue to suffer this harm unless and until

Defendant is required to correct the ADA violations found upon the Websites (and other online

reservation platforms, as applicable), and to maintain the Websites (and other online reservation

platforms, as applicable), inclusive of the online reservation system, and accompanying policies

and procedures, in a manner that is consistent with and compliant with ADA and ADAAG

requirements.

       39.      Pursuant to 42 U.S.C. §12188(a) this Court has authority to grant injunctive relief

to Plaintiff,, including an Order that compels Defendant to enact policies that are consistent with

the ADA and its remedial purposes, and to alter and maintain its Website (and other online



                                                  11
           Case 1:20-cv-04270-AJN Document 1 Filed 06/04/20 Page 12 of 15



reservation platforms, as applicable), and all online reservation systems, in accordance with the

requirements set forth within the 2010 Standards, 28 C.F.R. §36.302(e)(l).

                                 COUNT II
            VIOLATIONS OF THE NEW YORK STATE HUMAN RIGHTS LAW

         40.    Plaintiff re-avers the allegations set forth above as though fully set forth herein.

         41.    The New York State Human Rights Law provides:

                It shall be an unlawful discriminatory practice for any person, being
                the owner, lessee, proprietor, manager, superintendent, agent or
                employee of any place of public accommodation…. because of the
                … disability … of any person, directly or indirectly, to refuse,
                withhold from or deny to such person any of the accommodations,
                advantages, facilities or privileges thereof … to the effect that any
                of the accommodations, advantages, facilities and privileges of any
                such place shall be refused, withheld from or denied to any person
                on account of … disability … 3

         42.    The Website (and other online reservation platforms, as applicable) is a gateway to,

and a part of, the Hotel, which is a place of public accommodation as defined by the New York

State Human Rights Law.

         43.    Plaintiff has visited the Website (and other online reservation platforms, as

applicable), and encountered barriers made illegal by the ADA and ADAAG, and thus by the New

York State Human Rights Law.

         44.    By maintaining barriers that discriminate against people with disabilities through

the actions described above, Defendant has, directly or indirectly, refused, withheld, and/or denied

to Plaintiff, because of disability, accommodations, advantages, facilities or privileges of the Hotel.

The failure by Defendant to act to identify and remove these barriers, which have been illegal since

March 15, 2012, can be construed as “negligence per se.”



3
    NYS Exec. Law § 296 (2)(a).

                                                  12
          Case 1:20-cv-04270-AJN Document 1 Filed 06/04/20 Page 13 of 15



         45.     Plaintiff has been damaged and will continue to be damaged by this discrimination

as more fully set forth above and, in addition to injunctive relief, seek judgment pursuant to N.Y.

Exec. Law §297, including damages pursuant to §297(9) thereof.

                                   COUNT III
               VIOLATIONS OF THE NEW YORK CITY HUMAN RIGHTS LAW

         46.     Plaintiff re-avers the allegations set forth above as though fully set forth herein.

         47.     The New York City Human Rights Law provides:

                 It shall be an unlawful discriminatory practice for any person, being
                 the owner, lessee, proprietor, manager, superintendent, agent or
                 employee of any place or provider of public accommodation
                 because of the actual or perceived…disability…of any person,
                 directly or indirectly, to refuse, withhold from or deny to such
                 person any of the accommodations, advantages, facilities or
                 privileges thereof…to the effect that any of the accommodations,
                 advantages, facilities and privileges of any such place or provider
                 shall be refused, withheld from or denied to any person on account
                 of …disability…4

         48.     Defendant is in violation of the New York City Human Rights Law by denying the

Plaintiff full access to all the accommodations, benefits, and services, available appurtenant to the

Hotel, as described above.

         49.     Plaintiff has been damaged and will continue to be damaged by this discrimination

as more fully set forth above and, in addition to injunctive relief, seeks judgment pursuant to the

New York City Human Rights Law, and all relief provided for thereunder.

         WHEREFORE, Plaintiff, BYRON BREEZE, JR., respectfully requests that this Court

enter judgment in his favor, and against Defendant, as follows:




4
    NYC Admin Code § 8-107(4)(a)
                                                   13
Case 1:20-cv-04270-AJN Document 1 Filed 06/04/20 Page 14 of 15



 a. A declaration that the Website (and other online reservation platforms, as

    applicable) is owned, leased, operated, and/or controlled by Defendant is in

    violation of the ADA, NYSHRL, and/or NYCHRL;

 b. Temporary and permanent injunctive relief enjoining Defendant from continuing

    its discriminatory practices, including the requirement that Defendant permanently

    implement policies, practices, procedures, including online content, consistent with

    the mandates of the 2010 ADAAG Standards on its Website (and other online

    reservation platforms, as applicable);

 c. Temporary and permanent injunctive relief enjoining Defendant from maintaining

    or controlling content on any website through which it is offering online

    reservations for any hotel that it owns or operates, unless such website and online

    reservation system fully comply with 28 C.F.R. §36.302(e)(l);

 d. An award of reasonable attorneys’ fees, costs, disbursements and other expenses

    associated with this action, in favor of Plaintiff;

 e. An award of compensatory damages deemed just and appropriate pursuant to

    NYSHRL and NYCHRL, to Plaintiff; and




                                      14
        Case 1:20-cv-04270-AJN Document 1 Filed 06/04/20 Page 15 of 15



          f. Such other and further relief as this Court deems just, necessary and appropriate

              under the circumstances.

DATED this 4th day of June, 2020.

                                                  Respectfully Submitted,



                                                  BASHIAN & PAPANTONIOU, P.C.
                                                  Attorneys for Plaintiff
                                                  500 Old Country Road, Ste. 302
                                                  Garden City, NY 11530
                                                  Tel: (516) 279-1554
                                                  Fax: (516) 213-0339

                                                  By: /s/ Erik M. Bashian, Esq.
                                                  ERIK M. BASHIAN, ESQ. (EB7326)
                                                  eb@bashpaplaw.com




                                             15
